--------------------------------------------------------------------------------

Exhibit 10.7
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the "Agreement") is entered into effective as of May
6, 2015 (the “Effective Date”) by and between:



(i) BRUCE F. SIMBERG, an individual residing at 488 Addison Park Ln., Boca
Raton, Florida 33432 (the "Consultant"); and




(ii) FEDERATED NATIONAL HOLDING COMPANY, a Florida corporation (the "Company").



R E C I T A L S:


WHEREAS, the Company is an insurance holding company that controls substantially
all steps in the insurance underwriting, distribution and claims processes
through its Subsidiaries (as defined below) and its contractual relationships
with independent agents and general agents, and, in that regard, underwrites
and/or places through its Subsidiaries, its own and third-party insurers’
products (including homeowners’ multi-peril, commercial general liability,
federal flood, personal auto and various other lines of insurance) through a
network of independent agents and general agents in Florida and various other
states, and provides other related services (collectively, the “Company
Business”);


WHEREAS, the Consultant was a member of the Board of Directors of the Company
(the “Board”) until March 2015, and, as such, has significant institutional
knowledge about the Company, as well as significant knowledge about legal,
claims processes, and compliance matters relevant to the insurance industry
generally; and


WHEREAS, the Company desires to engage the Consultant as a consultant, on the
terms and subject to the conditions set forth herein.


A G R E E M E N T:


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.                   Consulting Services. The Company agrees to engage the
Consultant as a consultant to the Company, and the Consultant agrees to provide
consulting services to the Company. The Consultant shall consult on such matters
as the Board or the management of the Company (including the head of claims
administration) may request from time to time. The term of this Agreement shall
begin on the Effective Date, and continue for a one-year term that renews
automatically for additional one-year terms until terminated by either party
hereto upon 30 days’ written notice to the other party. For his services
hereunder, the Consultant shall receive a fee equal to $10,000 per quarter. The
Consultant shall also be reimbursed for any pre-approved out-of-pocket expenses.
Upon any termination, non-renewal or expiration of this Agreement (a
“Termination”), the Consultant shall be entitled to receive the pro rata portion
of any quarterly consulting fees accrued through the date of Termination and any
pending reimbursements.


2.                   Ongoing Obligations.


(a)            The Consultant hereby acknowledges that, as a result of his
services to the Company as a consultant under this Agreement, he may receive
material non-public information about the Company and, as such, will continue to
be subject to the Company’s Insider Trading Policy until such time as he no
longer possesses material non-public information. The Consultant acknowledges
receipt of the Company’s Insider Trading Policy as currently in effect. In
addition, the Consultant acknowledges that he will continue to be subject to
reporting obligations under Section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and that he is solely responsible for the
timeliness, completeness and correctness of all required filings under Section
16 of the Exchange Act or otherwise.
 
1

--------------------------------------------------------------------------------

(b)            The Consultant further agrees on behalf of himself and his
affiliates (collectively, the “Consultant Restricted Parties”) that, during the
term of this Agreement and until the earlier of (i) one year from the
Termination of this Agreement or (ii) such time as the Company enters into a
definitive agreement with respect to a party’s acquisition of more than 50% of
the Company’s common stock or assets, unless specifically authorized in writing
in advance by an authorized representative of the Company, no Consultant
Restricted Party, nor any person acting on behalf of or in concert with a
Consultant Restricted Party, will in any manner, directly or indirectly, (a)
acquire, agree to acquire or offer or assist, advise or encourage any other
person in acquiring any equity securities of the Company, any warrants or
options to acquire such securities, any securities convertible into or
exchangeable for such securities, or any other right to acquire such securities;
(b) enter into or offer to enter into any merger or other business combination
involving the Company or any recapitalization, restructuring, liquidation,
dissolution or other similar transaction involving the Company, other than a
transaction applicable to all shareholders on a pro rata basis; (c) make, or in
any way participate in, any “solicitation” of proxies or consents (whether or
not relating to the election or removal of directors) within the meaning of Rule
14a-1 under the Exchange Act with respect to any voting securities of the
Company, or seek to advise or influence any person with respect to the voting of
any voting securities of the Company or demand a copy of the stock ledger, list
of shareholders, or any other books and records of the Company, in each case, to
seek to advise or influence any person with respect to the voting of any voting
securities of the Company; (iv) form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any voting securities of the Company that is seeking control of the
Company; (v) otherwise act, alone or in concert with others, to seek to control
the management or Board of Directors of the Company; (vi) enter into any
arrangements, understandings or agreements (whether written or oral) with, or
advise, finance, assist or encourage, any other persons in connection with any
of the foregoing; or (vii) make any publicly disclosed proposal regarding any of
the foregoing.


3.                  Non-Competition. During the term of this Agreement and for a
period of two years following the Termination hereof for any reason (the
“Restricted Period”), the Consultant shall not, directly or indirectly, engage
in or have any interest in, directly or indirectly, any sole proprietorship,
partnership, corporation, company, business or any other person or entity
(whether as an employee, officer, director, partner, member, agent, security
holder, creditor, consultant or otherwise) that, directly or indirectly, engages
primarily in the development, marketing, distribution, underwriting or sale of
products and services competitive with the Company Business in any and all
states in which the Company and/or any Subsidiary conducts the Company Business
during the Restricted Period, including any state in which the Company or a
Subsidiary has begun the steps necessary, including preparation of regulatory
applications, to conduct the Company Business in such state (the “Restricted
Territory”). The Consultant will not be considered in violation of the
provisions of this Section 3 if he (a) holds securities of the Company and/or
acquires, solely as an investment, shares of capital stock or other equity
securities of any entity engaging in a business competitive with the Company
Business, so long as the Consultant does not control or acquire a controlling
interest in, or become a member of a group that exercises direct or indirect
control of more than 5% of, any class of equity security of such entity and (b)
engages in the practice of law and, in that regard, provides legal services to
entities engaging in a business competitive with the Company Business, provided
that he otherwise complies with all covenants in this Agreement while providing
such legal services.


4.                  Non-Disclosure. During the term of this Agreement and
thereafter following the Termination of this Agreement, the Consultant shall not
divulge, communicate, use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any Confidential Information
(as hereinafter defined) pertaining to the Company Business. Any Confidential
Information now or hereafter acquired by the Consultant with respect to the
business of the Company or any Subsidiary shall be deemed a valuable, special
and unique asset of the Company that is received by the Consultant in confidence
and as a fiduciary. For purposes of this Agreement, “Confidential Information”
means information disclosed to the Consultant or known by the Consultant as a
consequence of or through his service as a member of the Board (including
information conceived, originated, discovered or developed by the Consultant)
prior to or after the date hereof and not generally known or in the public
domain, about the Company or its business, including, but not limited to,
information concerning the Company’s or any Subsidiary’s financial condition,
prospects, technology, customers, business partners, reinsurers, methods of
doing business, and marketing, distribution, underwriting or sale of the
Company’s or any Subsidiary’s products and services. Notwithstanding the
foregoing, nothing herein shall be deemed to restrict the Consultant from
disclosing Confidential Information to the extent required by law.
 
2

--------------------------------------------------------------------------------

5.                   Non-Solicitation. During the Restricted Period, the
Consultant shall not directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, attempt to
employ or enter into any contractual arrangement with any current or former
director, officer or employee of the Company or any Subsidiary, unless such
director, officer or employee has not been providing services to or employed by
the Company or a Subsidiary for more than six months.


6.                  Books and Records. All books, records, accounts and similar
repositories of Confidential Information of the Company, whether prepared by the
Consultant or otherwise coming into the Consultant’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on Termination of this Agreement or at the Board’s request at any time.


7.                   Injunction. It is recognized and hereby acknowledged by the
parties hereto that a breach by the Consultant of any of the covenants contained
in this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Consultant recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in this
Agreement by the Consultant or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.


8.                  Terminology. The terms “Subsidiary” or “Subsidiaries” as
used in this Agreement shall mean all entities in which the Company holds,
directly or indirectly, an equity interest, other than solely for investment
purposes. References to the “Company” in this Agreement shall mean Federated
National Holding Company and all of its Subsidiaries, taken as a whole, unless
the context requires otherwise. All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural and vice versa. Titles of
sections are for convenience only, and neither limit nor amplify the provisions
of the Agreement itself.


9.                  Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior negotiations, correspondence and understandings
relating to the subject matter hereof.


10.                Amendment. This Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by both
of the parties to this Agreement.


11.                Choice of Law. This Agreement will be interpreted, construed
and enforced in accordance with the laws of the State of Florida.


12.                Effect of Waiver. The failure of any party at any time or
times to require performance of any provision of this Agreement will in no
manner affect the right to enforce the same. The waiver by any party of any
breach of any provision of this Agreement will not be construed to be a waiver
by any such party of any succeeding breach of that provision or a waiver by such
party of any breach of any other provision.
 
3

--------------------------------------------------------------------------------

13.                Severability. The invalidity, illegality or unenforceability
of any provision or provisions of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect, nor
will the invalidity, illegality or unenforceability of a portion of any
provision of this Agreement affect the balance of such provision. If any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
the parties agree that this Agreement shall be modified, reformed, construed and
enforced so that such invalid, illegal or unenforceable provision is enforceable
and comes closest to expressing the intention of the unenforceable provision.


14.               Enforcement. Should it become necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
the successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs. Any suit, action or proceeding with
respect to this Agreement shall be brought in the courts of Broward County in
the State of Florida or in the U.S. District Court for the Southern District of
Florida. Each party hereto consents to service of process by any means
authorized by the applicable law of such forum.


Venue for any such action, in addition to any other venue permitted by statute,
will be Broward County, Florida. The parties hereto hereby irrevocably waive, to
the fullest extent permitted by law, any objection that any of them may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any judgment entered by any court in
respect thereof brought in Broward County, Florida, and hereby further
irrevocably waive any claim that any suit, action or proceeding brought in
Broward County, Florida, has been brought in an inconvenient forum.


15.              Assignment; Binding Effect. This Agreement may not be assigned
by the Consultant. This Agreement may be assigned by the Company, in whole or in
part, without the consent of the Consultant. This Agreement shall be binding
upon and inure to the benefit of the parties, their heirs, personal
representatives, successors and permitted assigns.


16.                Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


17.               Notice. Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered when sent by facsimile with receipt
confirmed or when deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, or by overnight courier,
addressed to the Consultant at his address set forth above and to the Company at
14050 N.W. 14th Street, Suite 180, Sunrise, FL 33323, or to such other address
as either party hereto shall from time to time designate to the other party by
notice in writing as provided herein.


18.                Nature of Relationship. For all purposes, the Consultant’s
relationship to the Company during the term of this Agreement shall be that of
an independent contractor and not an employee. The obligation of the Company to
make any payments set forth herein shall terminate upon the death or disability
of the Consultant except for accrued but unpaid amounts, if any.


[SIGNATURES ON FOLLOWING PAGE]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto,
effective as of the Effective Date.



 
FEDERATED NATIONAL HOLDING COMPANY:
         
By:
 /s/ Michael H. Braun
   
Name:
 Michael H. Braun
   
Title:
 CEO and President
                   
CONSULTANT:
           
/s/ Bruce F. Simberg
   
Bruce F. Simberg
 

 

 
5

--------------------------------------------------------------------------------